Jones, Chief Judge,
delivered the opinion of the court:
On October 2, 1951, this court made special findings of fact and determined that plaintiff’s decedent was entitled to recover in the above entitled matter. Entry of judgment was suspended pending receipt of a report from the General Accounting Office showing the amount due plaintiff in accordance with our opinion. The Assistant Comptroller General has filed his report, to which plaintiff has made the objection that the Assistant Comptroller General improperly excluded certain drills and target practices from his computation of plaintiff’s decedent’s active Federal service.
The question presented by this objection is substantially the same as in the case of William G. Price, No. 49681, discussed in our opinion of this date. For the reasons there set forth defendant’s motion to dismiss plaintiff’s objections is allowed.
In accordance with the report of the Assistant Comptroller General judgment will be entered for the plaintiff in the amount of $2,474.97.
It is so ordered.
Howell, Judge; Whitaker, Judge; and Littleton, Judge, concur.
Madden, Judge, dissents from the judgment.